Citation Nr: 1212914	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  05-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 30 percent for tension headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1958 to February 1960. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 10 percent for tension headaches. 

In August 2005, the RO granted an increased rating of 30 percent for tension headaches, effective in August 2004, the date of receipt of the claim for an increased rating. 

The Veteran testified before the Board sitting at the RO in June 2009.  A transcript of the hearing is associated with the claims file. 

In September 2009, the Board denied a rating in excess of 30 percent for tension headaches.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court vacated the Board decision and remanded the appeal for further development and adjudication. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

At a January 2005 VA examination, the Veteran complained of intermittent headaches beginning in the muscle of his neck and then radiating over the left ear.  They were associated with phonophobia, and lasted from a few minutes to hours.  The Veteran obtained relief with over-the-counter medication, massage, and occasionally, lying down.  Testing for an organic cause of the headaches was negative.  The headaches were exacerbated by loud noise and gas or diesel fumes.   The Veteran reported that he usually stays sitting or lying down until the headache goes away but that the headaches did not interfere with his performance of activities of daily living.  Physical examination showed some muscle tenderness of the cervical spine.  Cranial nerve testing was normal.  The examiner diagnosed chronic tension headaches without evidence of migraine episodes.  

VA outpatient treatment records in April 2005 showed that the Veteran complained of 35 to 40 headaches a week, lasting 15 to 20 minutes.  He took acetaminophen for the headaches.  He reported that he had to stop what he was doing, rest, and take over-the-counter medication.  In October 2005, a physician noted that "headaches also persist."  

In a June 2007 VA examination, the Veteran reported that his headaches had increased to several times a day, lasting from 15 minutes to an hour.  There were no accompanying gastrointestinal symptoms.  The Veteran stated that during headaches he tried to do as little as possible, and restricted himself to tinkering or looking around in his garage.  No abnormalities were noted on physical examination.  The examiner noted that in 2006, the Veteran had undergone stent placement in the vertebral artery to correct a vascular deficiency.  The circulatory problem was manifested by "spongy legs and drop attacks, due to severe imbalance."  The physician noted that these attacks were not associated with the headaches.  The doctor diagnosed tension vascular headaches without definitive evidence of prostrating attacks.  The disorder was in his opinion "essentially unchanged" since the prior examination.  

In a June 2008 statement, the Veteran's sister reported that while he was staying with her over the winter, he experienced "excruciating" headaches.  They were severe enough that he became confused and disoriented and that he could not drive an automobile.  She also stated that physicians corrected these symptoms through surgery for venous deficiencies in the neck.

Treatment records from a private clinic from November 2008 to April 2009 reveal complaints and treatment for headaches as a symptom of a vascular condition.  Physicians noted that the chronic headaches were related to medication overuse, and the Veteran reported that his headaches did improve when he stopped taking excessive ibuprofen.  The physicians concluded that vertigo symptoms and complaints were unrelated to the headaches.

At his June 2009 hearing, the Veteran testified that he had frequent headaches lasting from 20 minutes to a half hour.  When the headaches occurred, he had to sit and rest, or pull to the side of the road and lay back in his seat.  The headaches occurred several times a day and were more severe when engaged in something "stressful" like driving, doing paperwork, or reading.  

In September 2009, the Board denied a rating in excess of 30 percent for tension headaches under the analogous criteria for migraine headaches of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  The Board concluded that "characteristic prostrating attacks" were those that rendered the Veteran unable to perform any activity or function for some period of time.  Prostration is medically defined as extreme exhaustion or powerlessness.  Dorland's Illustrated Medical Dictionary, 1367 (28th ed. 1994).   Although the Veteran reported frequent attacks, the Board concluded that the attacks were not all "prostrating" because the Veteran reported that he did not have to cease activity and lay down on all occasions, and therefore the "prostrating attacks were not "very frequent" as required by the criteria for a higher 50 percent rating.  Nevertheless, resolving all doubt in favor of the Veteran, the Board concluded that all attacks were prostrating.  The Board noted that the Veteran's symptoms had become less severe with changes in medication.  The Board concluded that the attacks had not been shown to be productive of severe economic inadaptability because the Veteran could perform daily tasks and drive an automobile.  

In August 2011, the Court vacated the Board's decision because the Board confused frequency with prostration, the latter a demonstration of the severity of the attacks.  The Board did not consider the Veteran's most current hearing testimony that did not indicate less severe symptoms.  The Board also failed to define "severe economic inadaptability" in determining that the Veteran's disorder did not meet this criterion.  Further, the Court remanded the appeal for the Board to obtain a current medical examination to fulfill VA's duty to assist the Veteran in the development of his claim.  As such, the Board has no discretion and must remand this matter for compliance with the Court's August 2011 Memorandum Decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Upon further review of the claims file, the Board concludes that the Veteran's chronic tension headaches are service-connected based on his reports of head trauma in service from a hard parachute jump landing and a fall from an off-road vehicle.  Therefore, the Board must also consider the application of 38 C.F.R. § 124a, Diagnostic Code 8045 for residuals of a traumatic brain injury.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from October 2004 to the present.

Further, the Veteran submitted an October 2007 statements from a private attending physician, Dr. K.L.B.  The physician noted that after a review of the history, the Veteran was unable to work as a result of his history in service.  The Veteran also submitted records of treatment from the Mayo Clinic System for treatment from November 2008 to March 2009.  Records of additional care if any from these providers since October 2007 and March 2009 respectively would be pertinent to the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   Request all records of VA outpatient and inpatient medical care since June 2007 from VA facilities in Milwaukee and from the nearest VA facility to his winter residence in Mesa, Arizona.  Associate any records received with the claims file. 

2.  Request that the Veteran identify any further treatment for headaches by Dr. K.L.B. since October 2007 and from the Mayo Clinic System since March 2009.  If any treatment is identified, request that the Veteran authorize the release of relevant records, and if authorized, request these records and associate them with the claim file.  

3.  Then, schedule the Veteran for a VA examination for headaches and residuals of a traumatic brain injury.  Note that the location of the examination may be in Wisconsin or Arizona depending on the time of year and the Veteran's place of residence.  The examinations may be performed concurrently by the same qualified physician if appropriate.   

a.  Request that the physician review the claims file including the Veteran's reports of the circumstances and treatment for injuries in service, the service medical treatment records, and this remand and note review of the claims file in the examination report. 

b.  Request that the physician provide an evaluation of the Veteran's tension headaches including assessment of the Veteran's reports of the frequency of all attacks and the frequency of those attacks that cause extreme exhaustion and powerlessness.  Request that the physician discuss the pathology of the disorder including any appropriate imaging studies and how it corresponds with the Veteran's reported symptoms.  Request that the physician differentiate, if possible, symptoms that arise from vascular disorders from those that are residuals of head injuries.  

c.  Request that the physician assess the Veteran's symptoms as residuals of a traumatic brain injury using the characteristics and standards of 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

d.  Request that the physician provide an opinion whether the Veteran's headache disorder standing alone and without consideration of age precludes all forms of substantially gainful employment, driving an automobile, traveling outside the home, or other independent activities of daily living.   

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating in excess of 30 percent for tension headaches.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



